internal_revenue_service number release date index number ------------------------------- ------------------------------- -------------------------- ------------------------------------ in re ------------------------------ - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-149504-05 date date ---------------------------------- do --------------------------------- legend distributing ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ controlled ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ shareholder a shareholder b shareholder c business a -------------------------------------------------------------------- business b -------------------------- --------------------- ------------------- -------------------------------------- ----------------------------------------------------------------- ------------------------------------------------------------------ -------------------- ------------- ------------------ ------------------- state x date date the rulings contained in this letter are based upon facts and representations that this letter responds to your letter dated date submitted on behalf of plr-149504-05 dear -------------- distributing requesting rulings as to certain federal_income_tax consequences of a proposed transaction the following is a summary of the information in your letter and in subsequent letters dated date date date date date and date you submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the transaction described below satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations whether the distribution described below is used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1_355-2 or whether the distribution described below is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 moreover no opinion is expressed on the validity of any subchapter_s_election of either distributing or controlled on date and has been an s_corporation since that time distributing has one class of stock issued and outstanding all of which is collectively owned by shareholders a b and c shareholders distributing incorporated controlled on date in state x controlled has outstanding one class of stock all of which is owned by distributing controlled elected treatment as a qualified_subchapter_s_subsidiary qsub on date and since that time has been treated as a disregarded_entity under sec_1_1361-4 five years the financial information submitted by distributing indicates that each of business a and business b has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past years business a manufacturer distributing represents that the business a manufacturer now requires all current and future sellers of the product to provide a facility that meets certain specifications and to form an exclusive legal entity with an exclusive business a financial statement because distributing currently sells products of both business a and b distributing must separate business a from business b to comply with the business a manufacturer’s requirements in order to achieve this goal distributing proposes to distributing is an accrual_method state x corporation distributing was incorporated distributing has been engaged in each of business a and business b for more than business a involves the sale of products pursuant to an agreement with the plr-149504-05 separate business a from business b by transferring all assets and liabilities associated with business a to controlled and then distributing the stock of controlled to the shareholders pro_rata the distribution transaction the parties have made the following representations concerning the proposed a the total adjusted bases of the assets transferred to controlled by distributing equals or exceeds the sum of a the total liabilities assumed within the meaning of sec_357 by controlled and b the amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization the liabilities assumed in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the total fair_market_value of the assets transferred to controlled by distributing will exceed the sum of a the amount of liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange b the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange d the total fair_market_value of the assets of distributing transferred to controlled will equal or exceed the aggregate adjusted_basis of the transferred assets e there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business f the five years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted g following the transaction controlled and distributing will each continue the active_conduct of business a and business b respectively independently and with its separate employees plr-149504-05 h the distribution is being carried out for the following corporate business_purpose distributing wishes to comply with the business a manufacturer’s requirement that dealerships engaged in the sale of business a products operate through a separate legal entity which deals exclusively in business a products the distribution is motivated in whole or substantial part by that corporate business_purpose i distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 immediately after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled j the transaction is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both k distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and d during the five year period determined after applying sec_355 ending on the distribution date p for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date plr-149504-05 q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows the distribution will cause a termination of the qsub election of controlled because controlled will cease to be a wholly owned subsidiary of an s_corporation as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from distributing in exchange for stock of controlled sec_1_1361-5 the deemed exchange of distributing's business a assets subject_to liabilities for controlled stock resulting from the termination of the qsub election as set forth above followed by the distribution of all of the controlled stock to the shareholders will be treated as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the deemed exchange of its business a assets for controlled common_stock and the assumption_of_liabilities associated with the transferred assets sec_357 and sec_361 controlled will recognize no gain_or_loss upon the deemed exchange of distributing’s business a assets subject_to liabilities for controlled common_stock sec_1032 the basis of each asset received by controlled in the deemed exchange of distributing’s business a assets for controlled common_stock will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled's holding_period for each asset received in the deemed exchange of distributing’s business a assets for controlled common_stock will include the period during which such asset was held by distributing sec_1223 distributing will recognize no gain_or_loss on the distribution of controlled stock to the shareholders sec_361 the shareholders will recognize no gain_or_loss and no amount will be included in income upon the receipt of the controlled stock in the distribution sec_355 the aggregate basis of the distributing and controlled stock in the hands of the shareholders will equal the aggregate basis of the distributing stock held by the plr-149504-05 shareholders immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of controlled stock received by the shareholders in the distribution will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such shareholders hold the distributing stock as a capital_asset on the date of the distribution sec_1223 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_386 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year provided such election is made effective immediately following the termination of the original qsub election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code or income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular as provided above no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 finally no opinion is expressed on the validity of any subchapter_s_election of either distributing or controlled this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-149504-05 a copy of this letter must be attached to any income_tax return to which it is sincerely lisa a fuller senior counsel branch office of associate chief_counsel corporate relevant cc
